Citation Nr: 1713266	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Board notes that in a March 2010 statement, the Veteran asserted that his PTSD and severe anxiety worsened during service in 1966 when his ship was "scheduled to a conflict in North Africa."  The record also shows that the Veteran reported the stressor event occurred between December 1967 and April 1967.  Thus, the Veteran provided conflicting dates concerning his alleged stressor.

In November 2014, the Board remanded this case and instructed the RO to contact the Veteran and request that he provide information in order to obtain private care medical records.  In addition, the Remand instructed the RO to request that the Veteran identify the dates and locations of all VA facilities where he received medical treatment in order to obtain any outstanding VA treatment records.  Further, the RO was instructed to obtain Social Security Administration (SSA) records and to take appropriate steps to verify the Veteran's claimed stressor, including obtaining deck logs from the USS Chilton, from January 1966 through April 1967, from the National Archives Research Administration (NARA).  Lastly, the RO was requested to determine if the Veteran's reported stressor related to fear of hostile military or terrorist activity, whether the reported stressor had been sufficiently corroborated and verified, and to schedule the Veteran for a VA examination.  

The Board notes that in a November 2014 letter, the RO requested the Veteran to complete and return VA Form 21-4138 in order to obtain treatment records from the Community Counseling Center and any other medical center from which the Veteran received treatment.  Additionally, in a separate November 2014 letter, the RO requested the Veteran to complete and return VA Form 21-0781 in order to obtain information necessary to corroborate the reported stressor related to USS Chilton operations in North Africa.  The Board further notes that the requested SSA records have been obtained and associated with the claims file.  Further, the RO obtained the requested VA examination in September 2015.

Regarding the Board's request to obtain deck logs, prior to the November 2014 Remand, the RO previously requested deck logs for the period from January 15, 1967 through March 15, 1967.  See February 2012 request letter.  In a February 2013 letter, NARA notified the RO that the deck logs were examined for the period indicated and that the ship was not near North Africa during the time period specified.  However, the November 2014 Remand specifically instructed the RO to obtain the actual deck logs (or photocopies) from January 1966 through April 1967, and to associate them with the claims file so that they could be reviewed de novo.  The Board notes that in November 2014, the RO requested the deck logs for the specified dates.  In a December 2014 letter, NARA again stated that they examined the deck logs of the USS Chilton, this time from January 1966 through April 1967, and that there was no evidence the ship was engaged in combat operations during that time period.  In addition, NARA advised the RO that further verification should be obtained from the annual ship command history in the custody of the Ships' History Branch, Naval History and Heritage Command.  The Board notes that copies of the ship logs were not obtained or associated with the claims file.

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  Accordingly, as the RO did not obtain copies of the deck logs from NARA, as specifically requested in the November 2014 Board Remand, the Board finds a lack of substantial compliance and another remand is necessary to obtain the requested information.

However, the Board further notes that in June 2015, the RO did request the annual ship command history from the Ships' History Branch, Naval History and Heritage Command.  In August 2015, the RO was provided with copies of the 1966 and 1967 annual ship command history for the USS Chilton, and these records have been associated with the claims file.  Thus, development of the Veteran's record since the November 2014 Remand includes verifiable evidence of the dates the USS Chilton was in the area of North Africa; including the time period between September 3, 1966, and September 14, 1966. 

As such, the Board finds that development of the Veteran's record since the November 2014 Remand enables more specified target dates in order to request deck logs.  Accordingly, the AOJ should contact NARA, the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to obtain ship logs from the USS Chilton for period that the ship was in the area of North Africa, including between September 3, 1966, and September 14, 1966. 
 
In addition, the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the service connection issue currently on appeal.  Thus, that issue is remanded.


Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. The AOJ should review the 1966 and 1967 annual ship command history for the USS Chilton and determine any dates the ship was in the area of North Africa, including from September 3, 1966, to September 14, 1966.

3. Thereafter, contact the NARA, the JSRRC, and/or any other appropriate facility to request complete deck logs for the USS Chilton for any time period the ship was in the area of North Africa, including from September 3, 1966, to September 14, 1966.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested information is unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3. After completion of the requested development, review the deck logs and determine whether the USS Chilton was engaged in combat operations.  If so, return the claims file to the September 2015 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should provide the following opinions:

(a) With regard to the variously diagnosed psychological disorders of record, did they clearly and unmistakably preexist the Veteran's active duty service?

(b) If so, was any diagnosed psychological disorder aggravated (made permanently worse beyond its natural progression) by active service?

(c) If the Veteran's variously diagnosed psychological disorders of record are not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that any diagnosed psychological disorder is etiologically related to a period of active service?

If deemed necessary, the Veteran should be scheduled for another appropriate examination.  A comprehensive rationale must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to mere speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







